THE STATE OF SOUTH CAROLINA 

                In The Supreme Court 


   York County and Nazareth Baptist Church of Rock Hill,
   Inc., Defendants,

   of whom York County is Petitioner,

   v.

   South Carolina Department of Health and Environmental
   Control and C & D Management Company, LLC,
   Respondents.

   Appellate Case No. 2012-212041



ON WRIT OF CERTIORARI TO THE COURT OF APPEALS



         Appeal From The Administrative Law Court

        Carolyn C. Matthews, Administrative Law Judge 



                    Opinion No. 27387 

           Heard May 6, 2014 – Filed May 14, 2014 



   CERTIORARI DISMISSED AS IMPROVIDENTLY
                 GRANTED


   Amy Elizabeth Armstrong, of South Carolina 

   Environmental Law Project, of Pawleys Island, for 

   Petitioner. 

            W. Thomas Lavender, Jr., Leon C. Harmon, and Joan W.
            Hartley, all of Nexsen Pruet, LLC, of Columbia, and
            Susan A. Lake, of Columbia, for Respondents.


PER CURIAM: We granted certiorari to review the court of appeals' opinion in
York County v. South Carolina Department of Health & Environmental Control,
Op. No. 4940 (S.C. Ct. App. filed Feb. 8, 2012), which affirmed the administrative
law court's final order upholding the South Carolina Department of Health and
Environmental Control's issuance of a commercial construction, demolition waste
and land-clearing debris landfill to C&D Management Company, LLC. We now
dismiss the writ as improvidently granted.

DISMISSED AS IMPROVIDENTLY GRANTED.



TOAL, C.J., PLEICONES, KITTREDGE, HEARN, JJ., and Acting Justice
James E. Moore, concur.